Decree affirmed. Costs and expenses of this appeal may be allowed to the wife or her counsel in the discretion of the Probate Court. This is an appeal by the husband from a decree entered on November 20, 1951, modifying a decree entered on March 28, 1949, ordering him to pay $100 a week for the support of his wife and their two adopted children, by reducing the payments ordered in the former decree to $85 a week. The husband contends that he is entitled to a greater reduction. One of the children has become of age since the former decree. There appears to be no substantial change in his annual income since March, 1949. Her income since has increased on account of the rent of her summer cottage in Rhode Island, rental from an apartment for which she has changed her home at considerable expense for alterations and furnishings, and from a moderate increase from the securities owned jointly by her husband and herself in accordance with a stipulation, the nature of which does not appear. Her principal source of wealth in recent years seems to have come from the estate of her parents, one of whom died in 1937 and the other in 1948. A wife living apart from her husband for justifiable cause is entitled to an allowance for her support and the child living with her which is fair and reasonable, having in mind the station in life of the parties, their financial means, their needs and necessities, and all the other factors which ought to be considered in determining what the husband should pay in satisfying an obligation which the law places upon him. We cannot say that the judge who entered the first decree and the one now in question and appears to have been familiar with the marital difficulties of the parties — see White v. White, 322 Mass. 461; White v. Thomson, 324 Mass. 140 — was plainly wrong in not reducing the first decree to an amount less than $85 a week. Commonwealth v. Whiston, 306 Mass. 65. Coe v. Coe, 313 Mass. 232. Whitney v. Whitney, 325 Mass. 28. Sack v. Sack, 328 Mass. 600. Costs and expenses of this appeal may be allowed to the wife or her counsel in the discretion of the Probate Court. Whitney v. Whitney, 325 Mass. 28.